DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s specification, as originally filed, does not teach or suggest all of the first magnetic portion, the second magnetic portion and the third magnetic portion include yokes [claim 1] nor the fourth magnetic body portion and the fifth magnetic body portion include yokes [claim 9]. Furthermore, the optical unit of the present invention, as originally disclose, does not include any yokes.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (JP 2012-009118A) in view of Lim et al. (US Pub. No. 2016/0154204).
Regarding claim 19, Hayashi teaches an optical unit comprising:
a movable body (Fig. 3, item 20) having an optical element;
a fixed body that surrounds the movable body and supports the movable body so as to be swingable in a first swing direction about a first swing axis (Fig. 4);
a first swing mechanism that swings the movable body with respect to the fixed body
about the first swing axis;
wherein
one of the movable body and the fixed body has a first magnet (51,52);
the other of the movable body and the fixed boy has a first magnetic body (31-33); and
the first magnetic body includes
a first magnetic body portion (33) that passes through an axis perpendicular to
each of the first swing axis (Dt) and an optical axis of the optical passes;
a second magnetic body portion (31) disposed on one side in the first swing direction of the first magnetic body portion; and
a third magnetic body portion (32) disposed on the other side in the first swing direction of the first magnetic body portion.
Hayashi does not specifically teach one of the movable body and the fixed body has a plurality of protrusions; the other of the movable body and the fixed body has a plurality of recesses; and each of the plurality of protrusions and each of the plurality of recesses have a part of a spherical surface.
Lim teaches an optical unit comprises one of the movable body (20) and the fixed body (30) has a plurality of protrusions (57); the other of the movable body and the fixed body has a plurality of recesses (implicit); and each of the plurality of protrusions and each of the plurality of recesses have a part of a spherical surface (Fig. 1).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of protrusions and recesses within said movable body and said fixed body in order to facilitate a smooth movement between said movable body and said fixed body.
Allowable Subject Matter
Claim 18 is allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 18, applicant has sufficiently defined and claimed an optical unit whereby the prior art does not teach or suggest the fixed body supports the movable body so as to be swingable in a second swing direction about the second swing axis; one of the first swing axis and the second swing axis is perpendicular to the optical axis; the other of the first swing axis and the second swing axis is parallel to the optical axis; and the first magnetic body has a fourth magnetic body portion disposed on one side in the second swing direction of the first magnetic body portion, and a fifth magnetic body portion disposed on the other side in the second swing direction of the first magnetic body portion, in combination with all other limitations set forth in the claim.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852